This is an appeal from an order of the Probate Court in the matter of the alleged will of John P. Verdone, late of Medford, deceased, denying a motion of the contestant for the framing of issues for trial by jury. The motion asked that issues be framed on three grounds: (1) due execution, (2) sound mind and (3) fraud or undue influence. It is not now contended that there was error in denying the issue of sound mind. Upon consideration of the statements of expected evidence — which need not be recited — and recognizing the element of discretion vested in the probate judge, we conclude that there was no error in the denial of this motion. See Hannon v. Gorman, 296 Mass. 437. Nor did the judge err in refusing to disqualify himself.

Order denying jury issues affirmed.